PER CURIAM.
Pursuant to a plea agreement, Farmer was adjudged guilty of arson and insurance fraud and was sentenced to two years community control followed by five years probation. He contends this is an illegal split sentence.
This court has approved a sentence of community control followed by probation, Skeens v. State, 542 So.2d 436 (Fla. 2d DCA 1989). As in Skeens, we acknowledge conflict with Williams v. State, 464 So.2d 1218 (Fla. 1st DCA 1984) and Chessler v. State, 467 So.2d 1102 (Fla. 4th DCA 1985).
Affirmed.
SCHOONOVER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.